REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Filen, S. (U.S. Patent Pub. No. 2016/0102343), and no additional prior art was identified that teaches or suggests a method for nucleic acid processing as currently claimed.  Filen teaches a strand-invasion based DNA amplification method for detecting toxigenic Clostridium difficile (C. difficile), wherein a strand invasion oligonucleotide is used that renders at least a portion of double-stranded target nucleic acid sequence single-stranded, wherein an upstream and downstream primers are provided, one primer binding to the exposed single-stranded sequences to initiate an amplification reaction using both primers (see paragraphs 5, 6, 7 and 9).  However, Filen is silent with regard to electronically identifying a sequence of said second double-stranded nucleic acid molecule or derivative thereof as currently claimed.  Furthermore, the mode of operation of the method of Filen and that of the claimed invention are very different, as the method of Filen uses two primers to amplify a double-stranded target nucleic acid sequence, and detects the amplification products using conventional means such as incorporation of a detectable label, binding of detectable probes, such as fluorescently labeled probes, or use of intercalating dyes (see paragraph 101).  In contrast, the currently claimed invention is based on using a single primer and electronically detecting a sequence generated by primer extension, such as by detecting an electronic signal indicative of nucleotide incorporation (see claims 28 and 29).   

In addition, claims 4, 5, 8, 17, 18 and 21 that were non-elected claims to additional species, are rejoined with claims 1-3, 6, 7, 10-16, 19, 20 and 22-37 as provided by 37 CFR 1.141, since these claims depend from or otherwise require all the limitations of an allowable generic claim.  These claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637